Citation Nr: 0817090	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hearing loss 
disability.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1977.  He also served in the Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO).



FINDING OF FACT

The veteran does not have a bilateral hearing loss for VA 
compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  Additionally, the veteran was 
informed how disability ratings and effective dates are 
assigned.  Further, while the veteran did not receive full 
notice prior to the initial decision, after pertinent notice 
was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
The claim was readjudicated in a December 2007 supplemental 
statement of the case.  In sum, there is no evidence of any 
VA error in notifying or assisting the veteran that 
reasonably affects the fairness of this adjudication.   

Analysis

The veteran asserts he developed hearing loss from noise 
exposure in service from "very loud gun firings" beginning 
in 1968 while serving as a gunnery officer.  He states he was 
exposed to thousands of rifle and machine gun firings.  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and a VA 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail. 
 Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural 
hearing loss, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral hearing loss.  
The service treatment records do not show any complaint of or 
treatment for hearing loss.  A December 1977 reserve medical 
history notes complaints of ear, nose and throat trouble 
which was diagnosed as allergic rhinitis.  A December 2005 
statement from a private physician shows that he diagnosed 
the veteran with high frequency hearing loss in the left ear 
and attributed it noise exposure in service.  The critical 
deficiency in the veteran's claim, however, is that there is 
no probative medical evidence that he has a currently-
diagnosed hearing loss as that term is defined by 38 C.F.R. § 
3.385.  A February 2005 private hearing evaluation report 
that shows the audiologist diagnosed the veteran with normal 
hearing in the right ear and normal hearing in the left ear 
through 4000 to 8000 Hertz.  A November 2007 VA audiological 
evaluation report shows a finding by the audiologist that the 
hearing threshold levels do not meet the criteria for 
disability, per VA regulatory definition, bilaterally.  
Speech audiometry revealed speech recognition ability of 
96 percent in each ear.  Finally, there is no competent 
evidence of a diagnosis of a sensorineural hearing loss in 
the file that meets the definition of 38 C.F.R. § 3.385.

Without evidence of current disability, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim.").  The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt. As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss disability is 
denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


